I concur in the result.
Keller v. Breneman, 153 Wash. 208, 279 P. 588, 67 A.L.R. 92, is not in point. The courts uniformly hold that the operator of an automobile must exercise a reasonable degree of care to keep his machine in proper condition. However, we did not hold inKeller v. Breneman, supra, that "it is a want of such care to permit it to stall for want of a sufficient supply of gasoline." We said in Chapin v. Stickel, 173 Wash. 174, 22 P.2d 290, that the language in the case cited was not necessary to the decision. Dicta should not be cited and quoted as sustaining authority.